Citation Nr: 0807679	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from February 1978 to December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin which denied the 
veteran's claim of entitlement to service connection for 
diabetes mellitus.  The appeal was perfected with the 
submission of the veteran's substantive appeal (VA Form 9) in 
April 2005.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
diagnosed type II diabetes mellitus and his military service, 
to include alleged chemical exposure therein.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
diabetes mellitus, which he claims is a result of chemical 
exposure in service.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated March 31, 2004, including evidence "of a relationship 
between your current disability and an injury, disease or 
event in military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
March 2004 letter.  Specifically, the veteran was advised in 
the March 2004 letter that VA would assist him with obtaining 
relevant records from any Federal agency, including records 
from the military, VA Medical Centers and the Social Security 
Administration.  With respect to private treatment records, 
the March 2004 letter informed the veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letter were copies of VA Form 21-4142, Authorization 
and Consent to Release Information, and the letter asked that 
the veteran complete such so that the RO could obtain private 
records on his behalf.  The letter also specifically 
indicated that records from the Dr. M.L. had been requested 
on his behalf.  

The March 2004 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original].  

The Board notes that a March 2006 VCAA letter specifically 
informed the veteran "If you have any information or 
evidence that you have not previously told us about, . . . 
please tell us or give us that evidence now."  This letter 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claim, 
elements (1), veteran status, and (2), existence of a 
disability, is not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of service connection for the veteran's 
claimed diabetes.  In other words, any lack advisement as to 
those two elements is meaningless, because disability ratings 
and effective dates were not assigned.  The veteran's claims 
of entitlement to service connection were denied based on 
element (3), connection between the veteran's service and the 
claimed disabilities.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those crucial elements.  Because as discussed 
below the Board is denying the veteran's claims, elements (4) 
and (5) remain moot.

In any event, the veteran specifically received notice under 
Dingess in a letter from the RO dated March 20, 2006.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of private 
treatment of the veteran. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claims.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
The veteran was not provided an Agent Orange examination 
after he had requested one in a May 2004 statement.  However, 
given the facts of this case, the Board finds that an 
examination or medical opinion is not necessary.  

As is set forth in more detail below, although the veteran 
has reported herbicide exposure in service, the record 
indicates that the veteran did not serve in the Republic of 
Vietnam during the Vietnam era, and he has offered no 
competent evidence as proof of in-service herbicide exposure.  
Lacking such evidence, the Board finds that a VA medical 
examination or opinion is not necessary with respect to the 
diabetes claim.

As explained in greater detail below, the outcome of this 
appeal hinges on what occurred, or more precisely what did 
not occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder. This is the Board's 
responsibility.  

In other words, any medical opinion which provided a nexus 
between the veteran's claimed disability and his military 
service would necessarily be based solely on the veteran's 
uncorroborated assertions regarding what occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise. 

The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability.  Here, there is absolutely 
no evidence of an in-service disease or injury, and it is the 
veteran's responsibility to provide such.  See 38 U.S.C.A. 
§ 5107(a) (West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  




	(CONTINUED ON NEXT PAGE)


Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2007).

The diseases which are deemed associated with herbicide 
exposure include diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2007); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

Analysis

The veteran is seeking service connection for diabetes 
mellitus.  His essential contention is that this condition is 
related to exposure to herbicides or other chemicals during 
his military service.  Specifically, the veteran contends he 
used herbicides "to keep the weeds down."  He also alleges 
that he swam in waters adjoining MacDill Air Force Base (AFB) 
that were contaminated with herbicides and jet fuel.

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), current disability, it is 
undisputed that the veteran has been diagnosed with type II 
diabetes mellitus.  Hickson element (1) is therefore 
satisfied.

Turning to element (2), in-service incurrence of disease or 
injury, the Board will separately discuss disease and injury.

Concerning disease, there is no medical or other evidence of 
diabetes mellitus in service or within the one year 
presumptive period after service found in 38 C.F.R. 
§ 3.309(a).  The veteran's service medical records are 
entirely silent as to complaints, treatment or diagnosis of 
diabetes mellitus.  A diagnosis of diabetes was confirmed in 
March 1998, twenty years following service separation. 

The Board notes the veteran's contention that an in-service 
diagnosis of infectious hepatitis was incorrectly diagnosed 
as such, and was instead diabetes.  [The Board observes that 
the veteran made no such contention in connection with his 
initial claim of entitlement to service connection for 
hepatitis in December 1978, nor has he protested the receipt 
of VA benefits for service-connected liver disease for almost 
thirty years.] 
  
In any event, the veteran has not provided any competent 
medical evidence in support of his contention.  To the extent 
that the veteran himself believes that he was misdiagnosed in 
service, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. The statements offered by the veteran are not 
competent medical evidence  

Accordingly, that part of Hickson element (2) relating to in-
service disease is not satisfied.  

With respect to in-service injury, the injury contended here 
is exposure to herbicides and other chemicals, to include jet 
fuel.  

As was detailed in the law and regulations section above, 
herbicide exposure is presumed only for veterans who served 
in the Republic of Vietnam during the Vietnam era.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2007).  The veteran did not serve 
in the Republic of Vietnam, and  indeed his period of active 
duty occurred after the end of the Vietnam War.  See 
38 C.F.R. § 3.2(f) (2007).

The veteran argues that he was in contact with planes that 
were flown in Vietnam, resulting in Agent Orange exposure.  
See, e.g.,  a November 2003 Statement in Support of Claim.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence. 
See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

In this case, the Board finds the veteran's statements that 
he was somehow exposed to  herbicides via contact with 
aircraft returning from Vietnam to be patently incredible.  
As noted above, the veteran's military service occurred 
several years after the end of the war in Vietnam.  The Board 
also notes that the Department of Defense discontinued use of 
Agent Orange in 1970, eight year prior to the veteran's 
entering service.  The Board finds that the veteran was not 
exposed to Agent Orange due to his contact with aircraft 
while in service.

The veteran also contends that he was exposed to herbicides 
thinned with jet fuel to prevent weed growth.  He has also 
contended that a massive herbicide spill contaminated the bay 
adjoining MacDill AFB, which he then swam in.  As with the 
contention involving aircraft returning from Vietnam, the 
Board finds that the veteran's wholly uncorroborated 
statements are utterly lacking in credibility.  In this 
regard, the Board notes that the Department of Defense has 
compiled a list of 71 sites within the United States and 
foreign countries where herbicides were used.  There is no 
indication that herbicides were used, tested or stored at 
MacDill AFB.  

In short, there is no competent evidence of actual in-service 
exposure to herbicides, and exposure to herbicides cannot be 
presumed based on the times and places of the veteran's 
service.  

The Board will now examine the veteran's contention of 
exposure to other chemicals, including jet fuel.

The veteran contends that he was exposed to jet fuel by 
swimming in water adjacent to MacDill AFB after a F-4C 
airplane crashed in the bay, leaving jet fuel floating on the 
surface of the water.  However, official records indicate 
that a F-4D aircraft crashed approximately 74 nautical miles 
from MacDill AFB.  There is no evidence that this crash led 
to a fuel spill substantial enough to pollute the waters 
adjacent to MacDill AFB.  The Board also notes that the 
veteran has not produced any other evidence, other than his 
own statements, that such an accident and resulting fuel 
spill in fact occurred in the bay adjacent to MacDill AFB.  

In short, any and all evidence concerning alleged exposure to 
chemicals emanates from the veteran himself.  He has not 
produced a scintilla of objective evidence in support of his 
claim, and as discussed by the Board above his narration of 
various events does not square with objective reality.  The 
Board finds the veteran's contentions to be lacking in 
credibility.

Therefore, Hickson element (2) has not been satisfied; the 
veteran's claim fails for lack of in-service disease or 
injury.

With respect to element (3), medical nexus, the record 
contains no medical opinion which serves to link the 
veteran's diabetes to herbicide and/or chemical exposure.  
Indeed, in the absence of an in-service disease or injury, a 
medical nexus opinion would seem to be an impossibility.    

To the extent that the veteran himself is attempting to 
provide a nexus between his diabetes and his military 
service, his statements are not probative of a nexus between 
the condition and military service.  See Espiritu, supra.

Finally, there is no evidence of record that the veteran's 
currently diagnosed diabetes mellitus is related to any other 
incident of his military service, and the veteran himself 
does not appear to so contend.

Conclusion

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of an in-service disease or 
injury, service connection for type II diabetes mellitus is 
not warranted.  A preponderance of the evidence is against 
the claim, and the benefits sought on appeal are accordingly 
denied.


ORDER

Service connection for type II diabetes mellitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


